 
 
Exhibit 10.6

BERRY PLASTICS CORPORATION
BPC HOLDING CORPORATION


THIRD AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT


THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
(this “Amendment”) is dated as of October 26, 2005 (the “Amendment Effective
Date”), among Berry Plastics Corporation, a Delaware corporation (“Company”),
BPC Holding Corporation, a Delaware corporation (“Holdings”), certain
subsidiaries of Company as Guarantors, the Lenders party hereto, Goldman Sachs
Credit Partners L.P. (“GSCP”) as co-syndication agent, joint lead arranger and
joint bookrunner, JPMorgan Chase Bank, N.A. (“JPMCB”), as co-syndication agent,
J.P. Morgan Securities Inc. (“JPMorgan”) as joint lead arranger and joint
bookrunner, Deutsche Bank Trust Company Americas (together with any of its
designated affiliates, “DBTCA”), as Administrative Agent, Collateral Agent, an
Issuing Bank and Swing Line Lender, Fleet National Bank (“Fleet National Bank”),
as an Issuing Bank and predecessor Swing Line Lender, and The Royal Bank of
Scotland and General Electric Capital Corporation, as Co-Documentation Agents.
 
RECITALS
 
WHEREAS, Company entered into the Second Amended and Restated Credit and
Guaranty Agreement dated as of August 9, 2004, as amended by the First Amendment
to Second Amended and Restated Credit and Guaranty Agreement dated as of January
1, 2005 and the Second Amendment to Second Amended and Restated Credit and
Guaranty Agreement dated as of June 3, 2005 (the Second Amended and Restated
Credit and Guaranty Agreement, together with the First Amendment thereto and the
Second Amendment thereto, the “Existing Agreement”), among Company, Holdings,
certain subsidiaries of Company as Guarantors, the Lenders party thereto, GSCP,
JPMCB, and certain agents;
 
WHEREAS, Company has requested that the Lenders amend the Existing Agreement to
reduce the Applicable Margin for the Term Loans (the Existing Agreement,
following the effectiveness of this Amendment, the “Amended Credit Agreement”);
 
NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
Section 1. Definitions. Unless otherwise expressly defined herein, all
capitalized terms used herein and defined in the Existing Agreement shall be
used herein as so defined.
 
Section 2. Amendment to the Existing Agreement: “Applicable Margin” definition.
Subject to the satisfaction of the conditions set forth in Section 5 hereto,
clause (iii) of the definition of “Applicable Margin” contained in Section 1.1
of the Existing Agreement is hereby amended and restated in its entirety as
follows:
 
(iii) with respect to Term Loans that are (a) Base Rate Loans, an amount equal
to (I) 0.75% per annum, if the Leverage Ratio is equal to or less than 4.50:1.00
or (II) 1.00% per annum, if the Leverage Ratio is greater than 4.50:1.00 or (b)
Eurodollar Rate Loans, an amount equal to (I) 1.75% per annum, if the Leverage
Ratio is equal to or less than 4.50:1.00 or (II) 2.00% per annum, if the
Leverage Ratio is greater than 4.50:1.00, in each case, with the applicable
Leverage Ratio calculated in accordance with Section 6.8(d)(ii); and
 
Section 3. Amendment to the Existing Agreement: Prepayment and Repricing Fee.
Subject to the satisfaction of the conditions set forth in Section 5 hereto, the
Existing Agreement is hereby amended and restated by the addition of the
following provision to the Existing Agreement as Section 2.13(g):


Prior to October 31, 2006, (a) all prepayments of Term Loans with the proceeds
of a substantially concurrent issuance or incurrence of new loans if (i) the
sole purpose of such issuance or incurrence is to reduce the Applicable Margin
applicable to the Term Loans and (ii) such new loans have an Applicable Margin
(or similar interest rate spread) that is, or upon the satisfaction of certain
conditions could be, lower than the Applicable Margin applicable to the Term
Loans (excluding a refinancing of all the Loans in connection with another
transaction not permitted by this Agreement (as determined prior to giving
effect to any amendment or waiver of this Agreement being adopted in connection
with such transaction)), and (b) any amendments, amendments and restatements,
supplements, waivers or modifications to this Agreement that have the effect of
lowering, or upon the satisfaction of certain conditions could lower, the
Applicable Margin applicable to the Term Loans from the Applicable Margin, shall
be accompanied by a fee equal to 1.00% of the aggregate amount of such
prepayments in the case of clause (a) above and a fee equal to 1.00% of all Term
Loans in the case of clause (b), in each case payable by the Company to the
Lenders.
 
Section 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each Credit Party represents and warrants to each of
the Lenders, the Issuing Bank and the Administrative Agent that, as of the
Amendment Effective Date:
 
(a) This Amendment has been duly authorized, executed and delivered by the
Company, Holdings and the Guarantors and each of this Amendment and the Amended
Credit Agreement constitutes each of the Company’s, Holdings’ and each
Guarantor’s legal, valid and binding obligation, enforceable against it in
accordance with its terms except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).
 
(b) The representations and warranties set forth in Section 4 of the Existing
Agreement are, after giving effect to this Amendment, true and correct in all
material respects on and as of the Amendment Effective Date, except where such
representations and warranties expressly relate to an earlier date (in which
case they were true and correct in all material respects as of such earlier
date).
 
(c) Both before and after giving effect to this Amendment, no Default or Event
of Default has occurred and is continuing.
 
(d) The execution, delivery and performance by the Credit Parties of this
Amendment do not and will not (a) violate any provision of any law or any
governmental rule or regulation applicable to Holdings or any of its
Subsidiaries, any of the Organizational Documents of Holdings or any of its
Subsidiaries, or any order, judgment or decree of any court or other agency of
government binding on Holdings or any of its Subsidiaries except to the extent
such violation, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Holdings or any of its Subsidiaries except
to the extent such conflict, breach or default, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of Holdings or any of its Subsidiaries except to the extent
that the creation or imposition of any such Liens, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
or (d) require any approval of stockholders, members or partners or any approval
or consent of any Person under any Contractual Obligation of Holdings or any of
its Subsidiaries, except for such approvals or consents which will be obtained
on or before the Amendment Effective Date and disclosed in writing to Lenders
and except for any such approvals or consents the failure of which to obtain,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
Section 5. Conditions Precedent. This Amendment shall become effective upon
satisfaction of the following conditions precedent:
 
             (a) Each Lender (other than a Defaulting Lender) with outstanding
Term Loans shall have executed this Amendment, or in the absence of such
unanimous consent, the provisions of Section 2.25 of the Existing Credit
Agreement shall have been complied with in connection with Non-Consenting
Lenders;
 
             (b) Each of the representations and warranties in Section 4 above
shall be true and correct in all material respects on and as of the Amendment
Effective Date;
 
             (c) JPMCB and JPMorgan shall have received payment in immediately
available funds of its fees and expenses as set forth in the Fee Letter of even
date herewith; and
 
             (d) The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and approvals as it may
reasonably request.
 
Section 6. Survival of Representations and Warranties. All representations and
warranties made in this Amendment and the Amended Credit Agreement shall survive
the execution and delivery of this Amendment, and no investigation by Agents or
Lenders shall affect the representations and warranties or the right of Agents
and Lenders to rely upon them. If any representation or warranty made in this
Amendment or the Amended Credit Agreement is false in any material respect as of
the date made or deemed made, then such shall constitute an Event of Default
under the Amended Credit Agreement.
 
Section 7. Reference to Agreement. Each of the Credit Documents, including the
Amended Credit Agreement, and any and all other agreements, documents or
instruments now or hereafter executed and/or delivered pursuant to the terms
hereof or pursuant to the terms of the Amended Credit Agreement, are hereby
amended so that any reference in such Credit Documents to the Credit Agreement,
whether direct or indirect, shall mean a reference to the Amended Credit
Agreement. This Amendment shall constitute a Credit Document under the Amended
Credit Agreement.
 
Section 8. Costs and Expenses. Company shall pay on demand all reasonable costs
and expenses of Agents (including the reasonable fees, costs and expenses of
each counsel to any of the Agents) incurred in connection with the preparation,
execution and delivery of this Amendment.
 
Section 9. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
 
Section 10. Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.
 
Section 11. Limited Effect. This Amendment relates only to the specific matters
expressly covered herein, shall not be considered to be a waiver of any rights
or remedies any Lender may have under the Amended Credit Agreement or under any
other Credit Document, and shall not be considered to create a course of dealing
or to otherwise obligate in any respect any Lender to execute similar or other
amendments or grant any waivers under the same or similar or other circumstances
in the future.
 
Section 12. Certain Waivers. Each of Company and Guarantors hereby agrees that
neither the Agents nor any Lender shall be liable under a claim of, and hereby
waives any claim against the Agents and the Lenders based on, lender liability
(including, but not limited to, liability for breach of the implied covenant of
good faith and fair dealing, fraud, negligence, conversion, misrepresentation,
duress, control and interference, infliction of emotional distress and
defamation and breach of fiduciary duties) as a result of this Amendment and any
discussions or actions taken or not taken by the Agents or the Lenders on or
before the date hereof or the discussions conducted in connection therewith, or
any course of action taken by the Agents or any Lender in response thereto or
arising therefrom; provided, that the foregoing waiver shall not include the
waiver of any claims which are based on the gross negligence or willful
misconduct of any Agent or any Lender or any of their respective agents. This
Section 12 shall survive the execution and delivery of this Amendment and the
termination of the Amended Credit Agreement.
 


 
[signature pages follow]
 


 






     



| LA\1491765.6||
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
BERRY PLASTICS CORPORATION




By: /s/ James M. Kratochvil
Name: James M. Kratochvil
Title:  Executive Vice President and Chief Financial Officer


BPC HOLDING CORPORATION




  By: _/s/ James M. Kratochvil
    Name: James M. Kratochvil
    Title:  Executive Vice President and Chief Financial Officer






     



Third Amendment to Second Amended and Restated Credit and Guaranty Agreement
|
 
 

--------------------------------------------------------------------------------

 

GUARANTOR SUBSIDIARIES


AeroCon, Inc.
Berry Iowa Corporation
Berry Plastic Design Corporation
Berry Plastics Technical Services, Inc.
Berry Sterling Corporation
Cardinal Packaging, Inc.
CPI Holding Corporation
Knight Plastics, Inc.
Landis Plastics, Inc.
Packerware Corporation
Pescor, Inc.
Poly-Seal Corporation
Venture Packaging, Inc.
Venture Packaging Midwest, Inc.
Berry Plastics Acquisition Corporation II
Berry Plastics Acquisition Corporation III
Berry Plastics Acquisition Corporation V
Berry Plastics Acquisition Corporation VII
Berry Plastics Acquisition Corporation VIII
Berry Plastics Acquisition Corporation IX
Berry Plastics Acquisition Corporation X
Berry Plastics Acquisition Corporation XI
Berry Plastics Acquisition Corporation XII
Berry Plastics Acquisition Corporation XIII
Kerr Group, Inc.
Saffron Acquisition Corp.
Sun Coast Industries, Inc.





By: _/s/ James M. Kratochvil
  Name: James M. Kratochvil
  Title:  Executive Vice President and Chief Financial Officer


Berry Plastics Acquisition Corporation XIV, LLC
Berry Plastics Acquisition Corporation XV, LLC
Setco, LLC
Tubed Products, LLC



By: _/s/ James M. Kratochvil
  Name: James M. Kratochvil
  Title:  Executive Vice President and Chief Financial Officer




     



Third Amendment to Second Amended and Restated Credit and Guaranty Agreement
|
 
 

--------------------------------------------------------------------------------

 



DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent and a Lender






By:     /s/ Omayra Laucella 
Name: Omayra Laucella
Title:   Vice President




By:   /s/ Evelyn Lazala 
Name: Evelyn Lazala
Title:   Vice President






     



Third Amendment to Second Amended and Restated Credit and Guaranty Agreement
|
 
 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,
As Co-Syndication Agent, Joint Lead Arranger, Joint
Bookrunner and a Lender




By:   /s/ Robert Schatzman
    Authorized Signatory








     



Third Amendment to Second Amended and Restated Credit and Guaranty Agreement
|
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
As Co-Syndication Agent and a Lender






By:   /s/ Stacey L. Haimes
Name: Stacey L. Haimes
Title:   Vice President










     



Third Amendment to Second Amended and Restated Credit and Guaranty Agreement
|
 
 

--------------------------------------------------------------------------------

 



JP MORGAN SECURITIES INC.,
As Joint Lead Arranger and Joint Bookrunner






By:    /s/ David A. Dwyer
Name: David A. Dwyer
Title:   Vice President




 






     



Third Amendment to Second Amended and Restated Credit and Guaranty Agreement
|
 
 

--------------------------------------------------------------------------------

 





 
 